First of all, I have the pleasure of congratulating you, 
Sir, on being elected to preside over this session, an 
honour falling to a Central American for the second 
time in the history of the United Nations. I wish you 
every success and commend you once again. I would 
also like to express our gratitude for the work done by 
Mr. Kerim as President of the previous session. On 
behalf of El Salvador, I would also like to congratulate 
the Secretary-General for the dynamism and 
determination with which he is leading the 
Organization.  
 It seems to me very timely that the central focus 
of debate for this session is the impact of the global 
food crisis on the issue of poverty and hunger 
throughout the world, including the need to 
democratize the United Nations. It is increasingly 
evident every day that the world is facing a global 
crisis that has a negative impact on development 
efforts, especially in the poorest countries. Food, 
climate, energy and financial problems are aggravating 
the already difficult situation of developing countries. 
  
 
08-51839 22 
 
We are gathered here because we have a duty to 
assume the political and moral responsibility to 
respond to the problems currently facing the 
international community. The world must learn from 
both its successes and its failures. We must learn to 
face crises collectively and turn them into 
opportunities, for no one can solve them alone any 
longer.  
 In order to preserve the progress made in the area 
of development, we need to strengthen global 
leadership to make it both decisive and accountable. In 
the current crisis, there is a danger that we could lose 
ground.  
 The economic and financial system cannot be at 
the mercy of markets that operate on speculation. 
Together, we must rebuild a wise capitalist system that 
provides financing for economic development, rather 
than one that rewards speculation.  
 We must help to prevent and mitigate serious 
financial fluctuations. We must balance accounts and 
stabilize credit. I agree with the President of the French 
Republic that, in order to achieve this, countries 
directly affected by the situation must meet as soon as 
possible to find joint solutions to what is the most 
acute financial crisis the world has experienced in 75 
years.  
 It is undeniable the rise — and above all the 
instability — in the price of oil continues to have a 
negative impact on development efforts in most 
countries in the world, in particular the smallest and 
most vulnerable among them. 
 Here, I would like to reiterate the call I made 
from this very rostrum last year (see A/62/PV.6), for 
oil-producing countries to seek and implement flexible 
mechanisms aimed at ensuring that hydrocarbon prices 
do not continue to drastically affect developing 
countries. Such mechanisms, of course, should not 
ignore the harmful effects of speculation by 
intermediaries in the world markets.  
 If we do not act jointly and immediately, and if, 
in this forum, we are not able to come up with a 
balanced solution to this problem, we will effectively 
condemn oil-importing countries to bankruptcy for 
years to come. We have invested in development, and 
we have worked as hard as possible to achieve the 
MDGs; those successes will be swept aside by the 
excessive and crippling prices of oil. We cannot 
continue to wait. We must take immediate political 
decisions to shore up development and prevent a 
deeper crisis in order to preserve global peace, security 
and stability.  
 Faced with the food crisis, which is directly 
affecting us all, we support the implementation of the 
measures agreed upon during the June 2008 High-
Level Conference on World Food Security: the 
Challenges of Climate Change and Bioenergy. We call 
for action and assistance, particularly for affected 
developing countries.  
 We would like to congratulate the Group of Eight 
(G8) on its decision to support, in the framework of the 
United Nations system, the establishment of a world 
agriculture and food association, and the identification 
of a range of actions to address the food crisis, 
including through the participation of major 
institutions. 
 In the face of this tangle of problems that require 
creative responses, the countries of the Central 
American Integration System (SICA) advocate the 
initiative on action under the Staple Grains Plan, which 
concentrates in particular on strengthening technical 
assistance and public and private assistance and a 
programme for financing, land leasing and a temporary 
worker programme. 
 The countries of SICA and Brazil, during 
El Salvador’s pro tempore presidency of that 
organization, supported the holding of a special session 
of the General Assembly on the world food and energy 
crisis. As a result, a high-level meeting on food 
security was held, beginning on 18 July, in this very 
Hall, during which El Salvador explained the actions 
that we have undertaken in order to deal with the crisis 
in Central America, particularly in the most vulnerable 
areas.  
 In our country, El Salvador, we are responding 
with social programmes aimed at reducing extreme 
poverty, fighting hunger and infant malnutrition, and 
attaining other MDGs. At the next Ibero-American 
summit of heads of State or Government, which will be 
held in El Salvador, the subject of children under the 
age of five will be a matter of priority. 
 In order to counter the impact of the economic 
crisis on Salvadoranian households, we have created a 
multidisciplinary commission with broad participation, 
which has proposed a series of measures to address 
 
 
23 08-51839 
 
current effects and promote a social pact of national 
solidarity for productivity and employment. Those 
solutions involve business people, workers, political 
parties and civil society bodies, and the creation of a 
committee for the implementation of viable priority 
actions. 
 One of the most successful measures that we have 
implemented in El Salvador to prevent a food crisis is 
the promotion of improved seed varieties for staple 
grains, which has enabled us to achieve record 
production this year.  
 However, I have to tell the Assembly that all the 
efforts of solidarity we make as a global forum or as 
individual countries require broad participation, 
democratic stability, the enjoyment of full individual 
liberties, and a genuine sense of social responsibility 
on the part of Governments, irrespective of their 
ideologies. International cooperation is also important 
for strengthening national and regional efforts. That is 
why El Salvador has insisted on the issue of 
cooperation with middle-income countries.  
 In October 2007, at San Salvador, we held the 
second International Conference on Development 
Cooperation with Middle-Income Countries. In August 
2008, in Namibia, my country co-chaired the third 
Conference on that subject. At that meeting, we agreed 
on measures including improving access to markets, 
reducing poverty, fulfilling the MDGs, increasing the 
competitiveness of our economies and improving our 
physical and financial infrastructures.  
 The problems we face require decisive measures 
to be taken. In that respect, I would ask all Member 
States to support the fulfilment and implementation of 
the commitments agreed upon in the El Salvador 
Consensus and the Namibia Declaration, as well as the 
consideration of this topic at the Global Conference on 
Financing for Development in Doha. Those efforts 
should lead to a General Assembly resolution with the 
objective of reviewing current practices in the area of 
international cooperation. 
 For middle-income countries, injustice is clearly 
to be seen in international cooperation. The 
commitment I propose should lead us to swiftly 
prepare a multidisciplinary plan of action, global in its 
scope, in order to strengthen development cooperation 
for middle-income countries. We believe that new 
types of development cooperation must also be 
included, such as South-South cooperation, triangular 
cooperation, the exchange of debt for investment in 
social areas, such as health, education and the 
environment, as we are already doing with Spain, 
France and Germany. All of this could help us to attain 
all of the MDGs and to meet other parameters 
established by the United Nations.  
 In my view, it is important that as we seek 
solutions to all of those problems, we never abandon 
our ongoing efforts to achieve the MDGs. In that 
respect, I am very happy to describe some of the 
achievements we made during the period from 2001 to 
2007.  
 Extreme poverty at the national level was reduced 
from 32.6 per cent in 2001 to 12.8 per cent in 2007. 
With regard to education, the net rate of school 
enrolment increased from 78 to 93 per cent during that 
same period. The percentage of schoolchildren who 
enter the first grade of primary school and complete the 
fifth grade has increased from 58 to 80 per cent, and 
the literacy rate for young people between the ages of 
15 and 24 has increased from 85 to 95 per cent. I 
would also like to inform you that the Constitution of 
El Salvador stipulates that primary education must be 
free. With tremendous effort, our Government has 
achieved and established free secondary education in 
all El Salvador’s public education institutions. 
 With regard to environmental sustainability, the 
percentage of the population without access to drinking 
water dropped from 23.9 to 12.1 per cent and without 
access to sanitation from 21.9 to 8.1 per cent.  
 In the fight against HIV/AIDS, I am very pleased 
to report on the major efforts that we have undertaken 
in El Salvador to help those suffering from 
HIV/AIDS — first and foremost, universal free 
antiretroviral drugs for all those who need them, with a 
great number of decentralized hospitals providing that 
treatment. In the last four years, we have managed to 
reduce the mortality rate of those with HIV/AIDS by 
35 per cent and the number of children born with 
HIV/AIDS by 89.14 per cent, falling from 150 to 
15 children annually.  
 With regard to implementing the goals of the 
Special Session of the General Assembly on Children 
in 2002, contained in the Plan of Action Creating a 
World Fit for Children (A/S-27/19/Rev.1), I am pleased 
to report the progress El Salvador has made. We have 
achieved 15 of the 35 goals, particularly in the 
reduction of extreme poverty, immunization, infant and 
  
 
08-51839 24 
 
maternal mortality and education of children and 
adolescents. 
 Programmes such as the Solidarity Network, 
which maps poverty in order to identify extreme 
poverty, Alliance with the Family with 19 measures to 
help the family purse, Solidarity Fund for Health and 
healthy schools have been key to those successes. I 
must underline that we have achieved some of the 
targets established under the Millennium Development 
Goals before the 2015 deadline, in particular 
concerning poverty reduction, gender equality and 
access to drinking water. That is why we support the 
initiative of the Secretary-General to hold a summit in 
2010 to review the progress made in implementing the 
Goals.  
 With regard to existing regional asymmetries, and 
even more those between developed and 
underdeveloped countries, and the role the United 
Nations should play regarding sustainable 
development, the Member States need a modern, strong 
global Organization with institutions able effectively to 
face the new challenges of the current international 
situation. 
 To that end, El Salvador would like to reiterate its 
resolute support for the United Nations reform process, 
so that the purposes and principles for which the 
Organization was created in 1945 can be fulfilled, 
particularly today when we are facing global threats 
against peace, security, human rights and international 
cooperation — fundamental pillars of development. 
 Security Council reform is particularly important 
as part of that effort, and in that respect, we would like 
to stress the need to bring changes to make that 
institution more representative, democratic and 
transparent, so as to adapt it to the current international 
situation. 
 From this rostrum, I should like to reiterate once 
again our profound appreciation to the United Nations 
system for supporting the process of coordinating and 
reinforcing the peace agreements in El Salvador. 
Today, El Salvador is a model. We are living witnesses 
of the fundamental role of the United Nations in 
guaranteeing peace and stability.  
 Mindful of our experience, El Salvador is 
participating actively as Vice-Chair of the 
Peacebuilding Commission. Similarly, we have become 
a troop-contributing country within the United Nations 
system, a role that we are proud to assume to defend 
world peace and security in times of need. On that 
basis, we have participated and continue to take part in 
operations in Côte d’Ivoire, Western Sahara, Liberia, 
Iraq and Haiti, and recently, we joined the Spanish 
contingent in the United Nations Interim Force in 
Lebanon. 
 Migration, particularly when undocumented, has 
increasingly become a source of differences, instability 
and conflict. As a country of origin, transit and 
destination for migratory flows, we appeal for the 
continued strengthening of actions to combat and 
prevent the illegal trafficking of migrants and trade in 
persons in all their forms and for guaranteeing full 
protection and support for the victims of those crimes, 
particularly women and children. 
 While respecting the sovereign rights of States 
with regard to their immigration policies, we call for a 
comprehensive approach to international migration that 
values the positive contributions made by immigrants 
to the economy and culture of the communities where 
they live, and favours schemes in support of controlled 
migration, including temporary work programmes. I 
should like to point out that, in the United States alone, 
around 12 million undocumented migrants reside, 
awaiting humane and comprehensive immigration 
reform. They are good, hard-working people, who have 
sacrificed their lives to support their families. 
 Another subject on which we must try to achieve 
consensus is climate change and global warming. I 
would like to stress that our country is meeting its 
commitment to support international efforts to address 
the effects of climate change. 
 In that regard, El Salvador is actively 
participating in the international negotiations aimed at 
creating an instrument that will complement the Kyoto 
Protocol on the emission of greenhouse gases after 
2012, and awaits the and successful conclusion of 
those negotiations in 2009 at the conference in 
Copenhagen, Denmark.  
 In the context of Central America, on 28 May 
2008, the Presidents of the countries in the region 
adopted, at the invitation of my colleague and friend 
President Manuel José Zelaya Rosales of Honduras, the 
Declaration of San Pedro Sula on climate change and 
the environment, which set out guidelines for tackling 
the serious problems arising from climate change. In 
El Salvador, recently we launched the innovative 
 
 
25 08-51839 
 
project Green Network, which seeks to involve 
Government and private institutions and the Ministries 
of the Environment and of Education in the protection 
of the environment through the implementation of 
programmes to improve social and environmental 
conditions for the most vulnerable. 
 That initiative has encouraged participation in 
areas such as water security, judicious use of timber to 
protect the forests, recycling in schools, energy saving 
and responsible environmental business policies. 
 As the emissary of a nation that lives in 
democracy and peace, respecting human rights and 
fundamental freedoms, I should like to reiterate once 
again, on behalf of El Salvador, our firm support for 
the aspirations of the people of the Republic of China 
in Taiwan to participate in the international 
institutional structure, particularly in the United 
Nations system. We support the initiative to examine 
the participation of that country in the specialized 
agencies of the United Nations, with particular 
emphasis on the fact that the people of that country 
cannot and should not remain isolated from the 
international community and could contribute 
experience, resources and knowledge to deal with the 
challenges that we all face. 
 I also wish to refer to the case of Palestine. 
Palestine should have its own State, as does Israel, with 
secure borders. I think that the United Nations should 
play a greater and more active role in ensuring that the 
Palestinian people have their own territory and that the 
territory of Israel is also respected through secure 
borders. 
 This is the fifth time during my administration 
that the Government of El Salvador has been 
represented at the highest level in this important forum, 
which is the universal and most democratic body in our 
Organization. My presence in the General Assembly 
and in other high-level meetings to discuss matters of 
global interest constitutes an unequivocal 
demonstration of the importance and relevance we all 
attach to the work of the United Nations. 
 I would like to finalize my intervention as the 
President of El Salvador in this forum. I hope that the 
Organization will be strengthened on the basis of 
understanding, solidarity and the political will of all of 
its Members. I am absolutely convinced that if we 
combine our wills, our abilities and our resources, we 
will be able to steer the United Nations so that it may 
effectively fulfil its role of promoting peace, security, 
justice and sustainable development. 
 Despite the problems in the world, I am an 
eternal optimist. Problems always have solutions, and 
it is easier to find those solutions together. We must 
promote tolerance and human dignity. There is no 
greater bastion for peace and brotherhood than 
understanding and respect for our diversity, our beliefs 
and our fundamental values, if we are to live together 
peacefully and with solidarity between nations.  
 I also wish to state today, within this global 
forum, that the Central America of 20 years ago has 
disappeared, that the world’s image of it is mistaken. 
The Central American countries and the Central 
American Integration System — SICA — are working 
well. Integration is accelerating. Over the last three 
years we have made more progress in Central 
American integration than we have made over the last 
fifty years.  
 Central America has taken valiant, bold 
decisions, among them the customs union. Guatemala, 
El Salvador and Honduras will be making progress in 
the next few weeks in the area of customs — free 
movement of people and goods in a Central America of 
40 million people living in an atmosphere of peace and 
tranquility, with the normal problems of any country, 
but with many exchanges and closer contacts between 
leaders. 
 Thanks to all, and may the supreme Creator guide 
us towards those great goals. May God bless our 
Organization, the whole world and Central America, 
and may God bless the Earth to which El Salvador 
belongs. 